United States Court of Appeals
           for the Fifth Circuit                 United States Court of Appeals
                                                          Fifth Circuit

                                                        FILED
                                                 December 7, 2020
                       No. 19-60069                Lyle W. Cayce
                                                        Clerk

INDIGO WILLIAMS, on behalf of her minor child J.E.;
DOROTHY HAYMER, on behalf of her minor child, D.S.;
PRECIOUS HUGHES, on behalf of her minor child, A.H.;
SARDE GRAHAM, on behalf of her minor child, S.T.,

                                        Plaintiffs—Appellants,

                          versus

TATE REEVES, in his official capacity as Governor of
Mississippi; PHILIP GUNN, in his official capacity as
Speaker of the Mississippi House of Representatives;
TATE REEVES, in his official capacity as Lieutenant
Governor of Mississippi; DELBERT HOSEMANN, in his
official capacity as Secretary of State of Mississippi;
CAREY M. WRIGHT, in her official capacity as State
Superintendent of Education and Executive Secretary
of MS State Board of Education; ROSEMARY
AULTMAN, in her official capacity as Chair of the
Mississippi State Board of Education; JASON DEAN, in
his official capacity as Member of the Mississippi State
Board of Education; BUDDY BAILEY, in his official
capacity as Member of the Mississippi State Board of
Education; KAMI BUMGARNER, in her official capacity
as Member of the Mississippi State Board of Education;
KAREN ELAM, in her official capacity as Member of the
Mississippi State Board of Education; JOHNNY
FRANKLIN, in his official capacity as Member of the
Mississippi State Board of Education; WILLIAM
HAROLD JONES, in his official capacity as Member of
                                   19-60069




the Mississippi State Board of Education; JOHN KELLY,
in his official capacity as Member of the Mississippi
State Board of Education; CHARLES MCCLELLAND, in
his official capacity as Member of the Mississippi State
Board of Education,

                                                         Defendants—Appellees.
                                                               _

                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:17-CV-404
                                                           _

           ON PETITION FOR REHEARING EN BANC

 (Opinion April 2, 2020, 5 Cir.,                     ,                   F.3d
                )

Before JOLLY, GRAVES, and HIGGINSON, Circuit Judges.

Per Curiam:

       The court having been polled at the request of one of its members,
and a majority of the judges who are in regular active service and not
disqualified not having voted in favor (Fed. R. App. P. 35 and 5th Circ. R. 35),
the petition for rehearing en banc is DENIED.

          In the en banc poll, 8 judges voted in favor of rehearing (Judges
Jones, Smith, Elrod, Willett, Ho, Duncan, Oldham, and Wilson), and 9
judges voted against rehearing (Chief Judge Owen and Judges Stewart,
Dennis, Southwick, Haynes, Graves, Higginson, Costa, and Engelhardt).




                                       2
  19-60069


ENTERED FOR THE COURT:



___________________________
Stephen A. Higginson
United States Circuit Judge




     3
No. 19-60069, Williams v. Reeves,

EDITH H. JONES, Circuit Judge, joined by SMITH, ELROD, WILLETT,* HO,*
DUNCAN, OLDHAM, and WILSON, Circuit Judges, dissenting from the denial of
rehearing en banc

      This strange case seeks a declaratory judgment that Mississippi’s 1868
Constitution, which satisfied the terms of the post-Civil War Readmission Act
of Congress, granted more educational rights to African-American children
than an amendment to the state’s Constitution in 1987.                   The sought-for
judgment, in essence, would tell Mississippi what its state Constitution meant
then and means now and would pave the way for federal court orders to effect
a major restructuring of state school funding. Federal courts, however, have
no business interpreting and enforcing state law against state government.
Federalism, the principle of dual sovereignties, is a bedrock principle of our
Founding and a bulwark of individual liberty because it diffuses the exercise
of power by governments.          Not only the Eleventh Amendment, but “the
fundamental rule [of dual sovereignty] of which the Amendment is but an
exemplification,” 1 protects states from abuse by federal courts. The Supreme
Court expressed the basic roadblock to maintaining this suit in federal court:
      A federal court’s grant of relief against state officials on the basis
      of state law, whether prospective or retroactive, does not vindicate
      the supreme authority of federal law. On the contrary, it is
      difficult to think of a greater intrusion on state sovereignty than
      when a federal court instructs state officials on how to conform
      their conduct to state law. Such a result conflicts directly with
      the principles of federalism that underlie the Eleventh
      Amendment.
Pennhurst State School           &    Hosp.     v.   Halderman,      465 U.S. 89,   106,
104 S. Ct. 900, 911 (1984).
      Pennhurst clearly forbids federal courts from adjudicating claims of state
law against nonconsenting sovereign states in federal court. The panel here

      * Judges Willett and Ho concur only in Parts I and IIB.
      1 Ex Parte State of New York, 256 U.S. 490, 497, 41 S. Ct. 588, 589 (1921).

                                            1
nonetheless issued a Janus-faced opinion, finding one of the plaintiffs’ claims
barred according to Pennhurst, while permitting another, virtually identical
claim, to move forward in the district court.
      This court refused to order en banc reconsideration.               I respectfully
dissent. State sovereign immunity should bar this suit in its entirety based
on Pennhurst. Moreover, such sovereign immunity includes immunity from
suit, not simply adverse judgments; we should alternatively have dismissed
the suit because the Mississippi Readmission Act created no implied private
right of action on behalf of these plaintiffs.
                                   I. Background
      Following the Civil War, Mississippi’s readmission to full statehood
required it to adopt a constitutional guarantee of a republican form of
government to all state residents. 2 Mississippi adopted a constitution in 1868
that did just that. Article Eight of Mississippi’s 1868 Constitution contained
a series of provisions related to education and the establishment and
maintenance of public schools. Section 1 of Article Eight, relevant to this case,
provides:
      As the stability of a republican form of government depends mainly
      upon the intelligence and virtue of the people, it shall be the duty
      of the Legislature to encourage, by all suitable means, the
      promotion of intellectual, scientific, moral, and agricultural
      improvement, by establishing a uniform system of free public
      schools, by taxation or otherwise, for all children between the ages
      of five and twenty-one years, and shall, as soon as practicable,
      establish schools of higher grades.
MISS. CONST. of 1868, art. VIII § 1 (emphasis added).
      Shortly after the 1868 Constitution was ratified, Congress enacted the
Mississippi Readmission Act, which premised the state’s restored rights on
certain “fundamental conditions,” including:             “That the constitution of


      2  Ten states formerly in rebellion were readmitted to Congress pursuant to similar
federal laws.
                                           2
Mississippi shall never be so amended or changed as to deprive any citizen or
class of citizens of the United States of the school rights and privileges secured
by the constitution of said State.” 16 Stat. 67, 68 (1870) (emphasis added). 3
Since 1868, the quoted state constitutional provision has been amended four
times. The current version, adopted in 1987, states: “The Legislature shall,
by general law, provide for the establishment, maintenance and support of free
public schools upon such conditions and limitations as the Legislature may
prescribe.” MISS. CONST., art. VIII § 201.
      The plaintiffs comprise a group of low-income African-American women
whose children attend Mississippi public schools.           They allege “that the
current version of the Mississippi Constitution violates the ‘school rights and
privileges’ condition of the Mississippi Readmission Act.” Williams v. Reeves,
954 F.3d 729, 732 (5th Cir. 2020).       “They highlight one specific difference
between the 1868 and 1987 education clauses: While the 1868 version of the
education clause required the Legislature to establish ‘a uniform system of free
public schools,’ the 1987 version has no reference to ‘uniform[ity],’ mandating
only that the Legislature provide for the establishment of a system of ‘free
public schools.’”    Id. at 733 (emphasis and alteration in original).           The
plaintiffs contend that the removal of the word “uniform” from Mississippi’s
Constitution violates the Readmission Act, resulting in disuniform schools and
a number of injuries, including illiteracy, a diminished likelihood of high school
graduation, low rates of college attendance, and an increased likelihood of
future poverty.
      The named defendants, sued in their official capacities, include
Mississippi’s Governor, Lieutenant Governor, Speaker of the House, Secretary
of State, and the entire State Board of Education. They moved to dismiss
under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).           The district

      3 Identical language appears regarding the readmission of Virginia and Texas,
consequently, the same case could be filed in those states if plaintiffs prevail here.
                                          3
court granted the defendants’ 12(b)(1) motion, holding that it lacked
jurisdiction based on Eleventh Amendment sovereign immunity.                  On
reconsideration, the court dismissed without prejudice.
       On appeal, the plaintiffs defended their “request [for] a ‘prospective
declaratory judgment’ that makes two distinct findings: first ‘that Section 201
of the Mississippi Constitution is violating the Readmission Act,’ and second,
‘that the requirements of Article VIII, Section 1 of the Constitution of 1868
remain legally binding on the [d]efendants, their employees, their agents, and
their successors.’”   Id. at 734.     The panel affirmed the district court’s
dismissal concerning the second of plaintiffs’ requests because it “seeks a
declaration of state law and is therefore barred by the Supreme Court’s decision
in Pennhurst . . . .” Id. (emphasis in original).
       Contrarily, the panel reasoned that the plaintiffs’ first request for
declaratory relief fits within Ex parte Young’s exception to sovereign immunity
for cases in which a state officer is charged with acting in violation of federal
law.    Id. at 735–36.     Plaintiffs allege that Section 201 of the current
Mississippi constitution violates federal law, specifically, the Mississippi
Readmission Act’s confirmation of “school rights and privileges.” That the
“school rights and privileges” language depends on the state’s 1868
constitution, the panel declared, did not potentially “run afoul of Pennhurst
because it does not ask the court to compel compliance with ‘state law qua state
law,’” the panel explained. Id. at 740 (quoting Ibarra v. Tex. Emp’t Comm’n,
823 F.2d 873, 877 (5th Cir. 1987)). “Instead, it asks the court to interpret the
meaning of a federal law—the Mississippi Readmission Act—by reference to a
related state law.” Id. (emphasis in original).
                                  II. Analysis
                         A. State Sovereign Immunity
       Respectfully, there is no way to avoid the conclusion that the panel’s
decision on the first request for declaratory relief requires the federal court to
                                        4
impermissibly adjudicate a question of state law. The first decision the court
must make on remand pits the meaning of “a uniform system” of public schools
in Mississippi’s 1868 constitution against “the establishment, maintenance
and support” of public schools enunciated in the state’s 1987 constitutional
amendment.     Only after finding that the provisions conflict and that the
newer provision is less protective of plaintiffs’ children than the 1868 provision
could a court conclude that the “school rights and privileges” referenced in the
federal Readmission Act have not been “secured by the constitution” of
Mississippi.
      The doctrine of Ex parte Young constitutes an exception to the states’
constitutional immunity whereby a federal court has jurisdiction over a suit
against a state officer to enjoin an ongoing violation of federal law, even though
the state itself would be immune from suit in federal court. Pennhurst,
465 U.S. at 102–03, 104 S. Ct. at 909.      In preserving the delicate balance
between rights created under the Constitution and the states’ Eleventh
Amendment and sovereign right not to be hailed into federal court, “we must
ensure that the doctrine of sovereign immunity remains meaningful, while also
giving recognition to the need to prevent violations of federal law.” Idaho v.
Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 269, 117 S. Ct. 2028, 2034 (1997).
Accordingly, the Supreme Court has carefully limited the application of Ex
parte Young to circumstances in which injunctive relief is necessary to “give[]
life to the Supremacy Clause.”         Green v. Mansour, 474 U.S. 64, 68,
106 S. Ct. 423, 426 (1985). One of the most important limitations is that Ex
parte Young does not apply where private parties seek relief amounting to a
federal court order instructing “state officials on how to conform their conduct
to state law.” Pennhurst, 465 U.S. at 106, 104 S. Ct. at 911. To determine
whether the Ex parte Young doctrine avoids an immunity bar, federal courts
conduct a “straightforward inquiry into whether [the] complaint alleges an
ongoing violation of federal law and seeks relief properly characterized as
                                        5
prospective.” Verizon Maryland, Inc. v. Public Serv. Comm’n. of Md.,
535 U.S. 635, 645, 122 S. Ct. 1753, 1760 (2002) (quoting Coeur d’Alene,
521 U.S. at 296, 117 U.S. at 2047 (O’Connor, J., concurring)).
      As all these decisions indicate, the touchstone for applying Ex parte
Young is an allegation that federal law is being violated.            Without the
imperative of vindicating federal law, federal courts have no warrant to
adjudicate suits against nonconsenting states. What the plaintiffs seek in
this case is plainly an interpretation and enforcement of Mississippi law, which
is not a declaration cognizable through the Ex parte Young exception. The
panel mistook what is, in substance, a state law claim as a federal claim
interpreting the Readmission Act.
      The Readmission Act specifies that the State shall not amend state law
so as to violate state law: “. . . the constitution of Mississippi shall never be so
amended or changed as to deprive any citizen or class of citizens . . . of the
school rights and privileges secured by the constitution of said State.”
16 Stat. 67, 68 (1870).    The plaintiffs can only prevail on their purported
federal claim if they persuade a court to find that Mississippi violated school
rights granted exclusively by its own 1868 Constitution when it amended its
Constitution in 1987.
      The panel rejected plaintiffs’ claim that the Readmission Act
incorporated 1868 state constitutional law. Williams, 954 F.3d at 740. It
stated, correctly, that the Mississippi Readmission Act “does not explicitly
incorporate any of the language, requirements, or provisions of the 1868
Constitution.   Nor does the Readmission Act require Mississippi to abide
indefinitely by the 1868 Constitution’s education clause.”           Id.    Having
recognized these salient facts, it is a mystery how the panel could avoid the
conclusion that plaintiffs are not entitled to relief unless a federal court decides
an explicitly state law issue:     whether Section 201 of Mississippi’s 1890
Constitution, as amended in 1987, abrogated rights secured by Mississippi’s
                                         6
1868 Constitution. 4 The plaintiffs’ argument proves the point. They contend
that Section 201 is invalid because it “no longer contains a uniformity
guarantee.” But the uniformity guarantee is (or was) a right granted only by
state law. The Readmission Act says no more than this, as it references only
“the school rights and privileges secured by the Constitution of said State.”
16 Stat. 67, 68 (1870).         In the absence of the Readmission Act’s explicit
incorporation of state law or a prohibition on future amendments of the state
constitution, the only way for Section 201 to be declared invalid is to say it
abrogated the previous state constitutional provision. For a federal court to
adjudicate that proposition would violate the sovereignty and federalism
principles undergirding the Pennhurst decision.
       Here, the plaintiffs are not asking the federal court merely to consult or
ascertain state law on the way to adjudicating a federal claim, but to
(1) interpret two state constitutional provisions, the 1868 uniformity
guarantee and Section 201; (2) determine whether they are compatible or in
conflict; and then (3) declare whether officers of state government are in




       4  Many of these same concerns animate the separate doctrine of Pullman abstention.
See Harris County Com'rs Court v. Moore, 420 U.S. 77, 84 n.8, 95 S. Ct. 870, 876 n.8 (1975)
(“[W]here the challenged statute is part of an integrated scheme of related constitutional
provisions, statutes, and regulations, and where the scheme as a whole calls for clarifying
interpretation by the state courts, we have regularly required the district courts to abstain.”);
Reetz v. Bozanich, 397 U.S. 82, 87, 90 S. Ct. 788, 790 (1970) (“The Pullman doctrine was
based on the avoidance of needless friction between federal pronouncements and state
policies. The instant case is the classic case in that tradition, for here the nub of the whole
controversy may be the state constitution.” (internal quotation and citation omitted));
Railroad Commission of Tex. v. Pullman Co., 312 U.S. 496, 499, 61 S. Ct. 643, 645 (1941)
(“The last word on the meaning of [a Texas statute], and therefore the last word on the
statutory authority of the Railroad Commission in this case, belongs neither to us nor to the
district court but to the supreme court of Texas.”); see also 17A CHARLES ALAN WRIGHT &
ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 4242 (3d ed. 2020) (“Pullman-type
abstention is based in large part on considerations of federalism, and the desire to preserve
harmonious federal-state relations.”); MARTIN A. SCHWARTZ, SECTION 1983 LITIGATION:
CLAIMS AND DEFENSES § 14.02 (4th ed. 2020) (“When there is lack of clarity in a state
constitutional provision that is unique in the sense that it has no counterpart in the federal
Constitution, invocation of Pullman abstention may be justified.”)
                                               7
violation of the state constitution. That is all the Readmission Act provides,
and that adjudication is quintessentially a task for Mississippi’s courts. 5
       Further demonstrating the abuse of state sovereign immunity, it is plain
that, if successful, plaintiffs’ request for a declaratory judgment would surely
be followed by a plea for injunctive relief against the state defendants. The
only relief compatible with plaintiffs’ claim as to the Readmission Act would
order the defendants to comply with Article VIII, Section 1 of the 1868
constitution. As the panel understood (regarding plaintiffs’ claim for a direct
declaration of state law), such an order would run afoul of Pennhurst.
Williams, 954 F.3d at 741.          The affront to the state’s enforcement of its
constitution and management of its educational system is manifest.
       What’s sauce for the goose is sauce for the gander.                    The panel’s
conclusion that Pennhurst bars a direct declaration of state law must extend
to the declaration of alleged federal law that turns solely and exclusively on a
declaration of state law. The Readmission Act required Mississippi to enforce
“the school rights and privileges secured by the Constitution of said State.”
16 Stat. 67, 68 (1870). These “school rights” are rights secured by state law.
Any claim resting on an “ongoing violation” is not one of federal law, but of
state law. Just as the Supreme Court concluded in Pennhurst and the Fourth
Circuit in Bragg, “a State’s sovereign dignity reserves to its own institutions
the task of keeping its officers in line with [state] law.” Bragg v. West Virginia
Coal Ass’n., 248 F.3d 275, 297 (4th Cir. 2001); see Pennhurst, 456 U.S. at 106,
104 S. Ct. at 911.


       5 In a similar vein, two sister circuits concluded that pursuant to Pennhurst and
fundamental Federalism principles, lawsuits challenging states’ regulation of mining
practices that were established under a federal environmental statute did not fall within the
Ex parte Young exception. Bragg v. West Va. Coal Ass’n., 248 F.3d 275, 298 (4th Cir. 2001);
Pennsylvania Federation Sportsmen’s Club v. Hess, 297 F.3d 310, 330 (3d Cir. 2002). As the
Bragg court held, where the federal statute did not incorporate state law, and intended to
craft a floor for state regulation, “any injunction against State officials to enforce this
provision would command them to comport with the State’s own law[.]” 248 F.3d at 295–96.
                                             8
              B.    No Readmission Act Implied Right of Action.
       Because state sovereign immunity, as interpreted by the Supreme Court,
confers immunity from suit, not just liability, 6 this court has the discretion to
consider whether the Readmission Act creates a private right of action.
Singleton v. Wulff, 428 U.S. 106, 121, 96 S. Ct. 2868, 2877 (1976). Consistent
with principles of federalism, we should have decided this important and
intertwined question of law to avert the state’s continued subjection to this
litigation.    No claim can be brought under Ex parte Young unless the
Readmission Act can be enforced by private parties. That any such implied
cause of action exists is, however, untenable.
       The problem here is straightforward:                 “[P]rivate rights of action to
enforce federal law must be created by Congress,” Alexander v. Sandoval,
532 U.S. 275, 286 121 S. Ct. 1511, 1519 (2001) (citation omitted), and the
readmission acts did not create such a right or even impose federal statutory
obligations on States. The readmission acts simply offered the states a choice
to comply with certain congressional conditions or run the risk that their
representatives will not be seated. That much is obvious from the text and
structure of the Readmission Act.               It was passed “to admit the State of
Mississippi to Representation in the Congress of the United States” upon
certain conditions. 16 Stat. 67 (1870).               The Act explicitly describes “the
performance of these several acts” as a “condition precedent to the
representation of the State in Congress.” Id. Later in the Act, it explicitly


       6   Federal Maritime Com'n v. South Carolina State Ports, 535 U.S. 743, 766
122 S. Ct. 1864, 1877 (2002) (“Sovereign immunity does not merely constitute a defense to
monetary liability or even to all types of liability. Rather, it provides an immunity from
suit.”); see Alden v. Maine, 527 U.S. 706, 731, 119 S. Ct. 2240, 2246–47 (1999) (“[A]s the
Constitution's structure, its history, and the authoritative interpretations by this Court make
clear, the States' immunity from suit is a fundamental aspect of the sovereignty which the
States enjoyed before the ratification of the Constitution, and which they retain today . . . .”);
Pennhurst, 465 U.S. at 100, 104 S. Ct. at 908 (“This Court's decisions thus establish that an
unconsenting State is immune from suits brought in federal courts by her own citizens as
well as by citizens of another state.” (quotation and citation omitted)).
                                                9
qualifies Mississippi’s admittance “to representation in Congress” upon three
“fundamental conditions,” one of which is the school rights and privileges
condition at issue here. 7 Id. at 68. In short, the Readmission Act does not
create a private right of action, express or implied.                 Thus, even assuming
arguendo that Mississippi’s current education clause does not comport with the
“fundamental conditions” of the Mississippi Readmission Act, all that can be
said is that Mississippi has chosen to run the risk that its representatives may
be unseated by Congress.
       Finding an implied private right of action based on the language of the
Readmission Act would depart drastically from decisions of the Supreme Court
and this court’s recent en banc decision in Planned Parenthood v. Kauffman,
No. 17-50282, 2020 WL 6867212 (5th Cir. Nov. 23, 2020). The Readmission
Act states that as a condition of readmitting the state’s representatives to
Congress, the “constitution of Mississippi shall never be [] amended” to deprive
any citizen or class of citizens of “school rights and privileges secured by the
[state’s] constitution.” 16 Stat. 67, 68 (1870). The Act simply does not confer
judicially enforceable personal “rights.” Instead, the Act instructs Mississippi
as to what it shall not do. The Act’s only enforcement mechanism lies in direct
recourse to Congress.
       As our en banc court recently recognized, where “the text and structure
of a statute provide no indication that Congress intends to create new
individual rights, there is no basis for a private suit, whether under § 1983 or
under an implied right of action.”               Kauffman, 2020 WL 6867212, at *7


       7 The other two conditions are that (1) “the constitution of Mississippi shall never be
so amended or changed as to deprive any citizen or class of citizens of the United States of
the right to vote” except with respect to certain felonies and prospective changes concerning
“the time and place of residence of voters,” and (2) that “it shall never be lawful for the said
State to deprive any citizen of the United States, on account of his race, color, or previous
condition of servitude, of the right to hold office under the constitution and laws of said State,
or upon any such ground to require of him any other qualifications for office than such as are
required of all other citizens.” 16 Stat. 67, 68 (1870).
                                               10
(quoting Gonzaga University v. Doe, 536 U.S. 273, 286 (2002)). Furthermore,
the Supreme Court has made clear that “to seek redress through § 1983, . . . a
plaintiff must assert the violation of a federal right, not merely a violation of
federal law.” 8      Id. at *17 (quoting Gonzaga, 536 U.S. at 282, 122 S. Ct. at
2274) (emphasis and alteration in original). It is not enough for plaintiffs to
argue that Mississippi violated the Readmission Act—violation of that federal
law does not create a private right to sue.
       The Supreme Court has been clear that it will not find an unenumerated
right of action unless the text and structure of a statute show an unambiguous
intent to create one. Gonzaga, 536 U.S. at 283, 122 S. Ct. at 2275 (“We now
reject the notion that our cases permit anything short of an unambiguously
conferred right to support a cause of action brought under § 1983.”); see
Armstrong       v.    Exceptional     Child       Center,   Inc.,    575 U.S. 320,      332,
135 S. Ct. 1378, 1387–88 (2015) (plurality op.) (same); Kauffman, 2020 WL
6867212, at *7 (same). This should end the analysis. There is nothing in the
text, structure, or history       9   of the Readmission Act that suggests any
congressional intent to create a private right of action—much less an
unambiguous one.
       Even if the factors in Wilder and Blessing are still good law post-Gonzaga
and Armstrong, the result is the same. 10 That test asks whether Congress


       8  The plaintiffs brought their claim under § 1983.
       9  There is no doubt that Congress did not intend for the Readmission Act to provide a
private right of suit through § 1983 when it was adopted for the obvious reason that the
Readmission Act was enacted before Congress adopted § 1983 as part of the Civil Rights Act.
See Civil Rights Act of 1871, ch. 22, 17 Stat. 13. Originally, § 1983 only provided a remedy
for rights secured by the U.S. Constitution. It was not until after the language was amended
and the Supreme Court clarified its scope in the mid-to-late 1900s that federal statutes could
confer rights enforceable by § 1983.          See Maine v. Thiboutot, 448 U.S. 1, 4–8,
100 S. Ct. 2504–2506 (1980) (describing the legislative history and confirming that the term
“and laws” in § 1983 “means what it says”).
        10 The Supreme Court has made clear that at least some aspects of these cases are

not good law. As this court recently observed, the Supreme Court in Armstrong and
Gonzaga “repudiate[d]” and “disavowed, in part, its decision in Wilder” “that [its] cases
permit anything short of an unambiguously conferred right to support a cause of action
                                             11
intended a statutory provision to benefit the plaintiff; whether the “right” is
not so vague or amorphous as to strain judicial competence; and whether the
provision giving rise to the “right” is mandatory rather than precatory.
Blessing v. Freestone, 520 U.S. 329, 341–42, 117 S. Ct. 1353, 1359 (1997).
Even if we accept that the phrase “school rights and privileges” confers some
educational right on these plaintiffs, the latter two inquiries are unavailing for
the plaintiffs.
       Regarding the second Blessing factor, with or without considering
“uniformity,” the concept of “school rights and privileges” is outside of judicial
competence and far beyond what a federal court should be telling states to do.
The Readmission Act, for its part, does not provide any guidance on the term
“school rights and privileges” or provide objective benchmarks for evaluating
such rights.      Making such determinations on its own is well beyond the
provenance of the federal judiciary. This is especially true considering the
Supreme Court’s refusal, under the comparatively more precise Equal
Protection Clause, to adjudicate school children’s rights to “equal funding” of
public education. San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 40–
43, 93 S. Ct. 1278, 1300–02 (1973).            The Court eloquently explained that
judicial restraint was required in the face of challenging issues of fiscal policy
with which judges lack familiarity and competence.                  In addition to fiscal
matters, the Court noted, “this case also involves the most persistent and
difficult questions of educational policy, another area in which this Court’s lack
of specialized knowledge and experience counsels against premature
interference with the informed judgments made at the state and local levels.”



brought under § 1983.” Kauffman, 2020 WL 6867212, at *7–8 (quoting Gonzaga, 536 U.S.
at 283, 122 S. Ct. at 2275 and Armstrong, 535 U.S. at 330, 135 S. Ct. at 1386); see id. at *19
(Elrod, J. concurring) (rejecting the argument that Gonzaga and Armstrong merely clarified
one of the Wilder/Blessing factors because it “ignores Armstrong’s recognition—one made by
a majority of the Court, not just a plurality—that Gonzaga ‘plainly repudiate[d]’ Wilder”
(alterations in original)).
                                             12
Id. Since funding is the likely endgame of this litigation, we should be bound
by that case to acknowledge the strain on judicial competence were plaintiffs
to prevail.
       Not only are any “rights” granted by the Readmission Act too vague and
amorphous for judicial resolution, but the statute’s language is not
“mandatory” toward any goal and thus fails the third Blessing factor. The Act
places conditions on Mississippi that are enforced through congressional
action, but in no way does it contemplate granting plaintiffs a right enforceable
against the state. 11 And as previously explained, if we view the statute from
the perspective of the Gonzaga/Armstrong framework, there is little doubt
Congress did not “unambiguously” confer judicially enforceable rights on the
plaintiffs.
       In short, the plaintiffs’ case is doomed irrespective of constitutional
sovereign immunity because they are not empowered to enforce the
Readmission Act. For this additional reason, we may not subject the State to
further litigation and travail.           The panel decision is an affront to the
principles of Federalism embodied in Pennhurst. I respectfully dissent from
the court’s denial of en banc rehearing.




       11 We would not be the only court to reach this conclusion with respect to interpreting
one of the readmission acts. For example, a panel interpreting the act “admitting Virginia
to representation in Congress” reasoned as follows: “It is extremely doubtful, even if
Virginia has violated the conditions of this Act . . . whether this presents a question
justiciable in the courts. Such a matter is one peculiarly within the domain of Congress itself,
since it only purports to set up a condition governing Virginia's right to admission to
representation in Congress.” Butler v. Thompson, 97 F. Supp. 17, 20 (E.D. Va. 1951).
                                              13